                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


                                                      9:20-cv-80075
                                           CASE NO.: _________________________

VICTOR HERNANDEZ,

       Plaintiff,
v.

PALM BEACH COUNTY FIRE RESCUE,

      Defendant.
___________________________________/

                                   NOTICE OF REMOVAL

       COMES NOW, the Defendant, PALM BEACH COUNTY (“the County”), by and

through undersigned counsel, and pursuant to Title 28, United States Code, Sections 1331, 1441,

and 1446, hereby files this Notice of Removal and states:

       1.      On January 13, 2020, the County was served with Plaintiff’s Complaint in the

Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida where it

was assigned Case No. 502019CA015241XXXXMB AI. A true and accurate copy of the

Complaint is attached hereto as Exhibit 1.

       2.      A copy of the Fifteenth Judicial Circuit docket regarding the instant case is

attached hereto as Exhibit 2.

       3.      The face of the Complaint indicates that Count I arises out of an alleged violation

of American with Disabilities Act of 1990 U.S.C. § 12111 and the Florida Civil Rights Act of

1992, Chapter 760, et. seq.. Exhibit 1, ¶ 1.

       4.      The Complaint also alleges jurisdiction under 28 USC §1331 and 28 USC §1343.

Exhibit 1, ¶ 2.     The County asserts that Court has original jurisdiction over this action as



                                               Page 1 of 2
provided in 28 U.S.C. § 1331, and is properly removable pursuant to 28 U.S.C. § 1441(a) and 28

U.S.C. § 1446(b). See e.g. Incredible Invs., LLC v. Fernandez-Rundle, 984 F. Supp. 2d 1318,

1323 (S.D. Fla. 2013) (action seeking declaratory relief, alleging violations of federal and

Florida constitutions, was removed to this Court, pursuant to 28 U.S.C. §§ 1441(a) & 1446).

       5.      Notice of this removal has been provided to Plaintiff and the Clerk of Court for

the Fifteenth Judicial Circuit pursuant to 28 U.S.C. § 1446(d).

       6.      This Notice of Removal has been filed within thirty (30) days after service of the

Complaint in compliance with 28 U.S.C. § 1446(b).

Dated: January 21, 2020.

                                             Respectfully submitted,

                                             /s/ Kim Phan               /
                                             Kim Phan, Esquire
                                             Assistant County Attorney
                                             Florida Bar No. 026781
                                             300 North Dixie Highway, Third Floor
                                             West Palm Beach, Florida 33401
                                             Tel.: (561) 355-2529 / Fax: (561) 355-4234
                                             Email: kphan@pbcgov.org; ldennis@pbcgov.org
                                             swebber@pbcgov.org

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via the E-Filing Portal to: Rainier Regueiro, Esquire of REMER & GEORGES-PIERRE, PLLC,
319 Clematis Street, Suite 606, West Palm Beach, FL 33401 at rregueiro@rgpattorneys.com on
this 21 day of January, 2020.

                                             /s/ Kim Phan               /
                                             Kim Phan, Esquire
                                             Assistant County Attorney
                                             Florida Bar No. 026781
                                             300 North Dixie Highway, Third Floor
                                             West Palm Beach, Florida 33401
                                             Tel.: (561) 355-2529 / Fax: (561) 355-4234
                                             Email: kphan@pbcgov.org; ldennis@pbcgov.org
                                             swebber@pbcgov.org


                                            Page 2 of 2
